Name: Commission Regulation (EEC) No 3225/87 of 28 October 1987 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/2729 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3225/87 of 28 October 1987 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 8 and 12 ( 1 ) thereof, cases the amounts for January 1988 cannot, therefore, be determined at this stage ; whereas, accordingly, this fixing should, exceptionally, apply until 31 December 1987 only, the amounts for January 1988 being set at a later stage ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; whereas the sluice-gate prices should therefore be main ­ tained unchanged until 31 December 1987 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed : Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regula ­ tion (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 1905/83 (4),' and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regula ­ tion (EEC) No 2083/87 of 15 July 1987 fixing the levies and sluice-gate prices on pigmeat (*) ; Whereas, since no new sluice-gate price is to be fixed, the levies should accordingly be maintained, unchanged until 31 December 1987 ;Whereas, since sluice-gate prices and levies for pigmeat where last fixed by Regulation (EEC) No 2083/87 for the period 1 August to 31 October 1987, they must be fixed anew ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 May to 30 September 1987 ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*) introduces, with effect from 1 January 1988 , a new 'combined nomenclature' which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the entry into force of the combined nomencla ­ ture will entail an amendment to Regulation (EEC) No 2766/75 and, therefore, to the list of products for which sluice-gate prices and levies are set ; whereas in some Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal Q suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, ¢ (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . (3) OJ No L 282, 1 . 11 . 1975, p . 25 . 0 OJ No L 190, 14. 7 . 1983, p . 1 . 0 OJ No L 195, 16 . 7 . 1987, p . 15 . ( «) OJ No L 256, 7 . 9 . 1987, p . 1 . P) OJ No L 58 , 1 . 3 . 1986, p. 45. No L . 307/28 Official Journal of the European Communities 29 . 10 . 87 respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended . HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 November 1987 to 31 December 1987, the sluice-gate prices provided for in Article 12 of Regulation (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown by Regulation (EEC) No 2083/87 . 2. Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A or 16.02 A II of the Common Customs Tariff, in Article 2 This Regulation shall enter into force on 1 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1987. For the Commission Frans ANDRIESSEN Vice-President